Citation Nr: 0819124	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  03-32 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1970 to October 1978.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas which, in part, denied the veteran's claim of 
entitlement to service connection for a low back disability.  
The veteran perfected an appeal as to this issue.

In October 2006, the Board issued a decision which denied 
service connection for a lumbar spine disability.  The 
veteran appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (the Court).  In 
December 2007, representatives of the veteran and of the 
Secretary of VA filed a Joint Motion for Remand.  In that 
Joint Motion, the parties asserted that "the Board erred by 
relying on an insufficient examination report and neither the 
Board nor the examiner adequately considered lay evidence in 
support of the claim."  See the December 2007 Joint Motion, 
page 1.    

An Order of the Court dated December 18, 2007 granted the 
motion and vacated the Board's decision.  The case was 
subsequently returned to the Board.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  

Issues not on appeal

In the above-referenced May 2003 rating decision, the RO also 
denied the veteran's claim of entitlement to service 
connection for right ear hearing loss and granted service 
connection for left ear hearing loss at noncompensably (zero 
percent) disabling.  The veteran initially appealed these two 
issues; however, he subsequently withdrew them on his October 
2003 substantive appeal.  These hearing loss issues, 
accordingly, are no longer on appeal and are not before the 
Board.  See 38 C.F.R. § 20.204 (2007).

In June 2006, the RO denied the veteran's claim of 
entitlement to service connection for diabetes mellitus.  To 
the Board's knowledge, the veteran has not disagreed with 
that decision, and that issue is therefore not in appellate 
status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In July 2006, the veteran raised the issues of entitlement to 
service connection for hypertension and headaches.  Those 
issues have not yet been addressed by the RO, and are 
referred to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO].


REMAND

In the Joint Motion for Remand, the parties asserted that the 
April 2006 VA medical opinion of record was insufficient, as 
it did not address the veteran's two claimed in-service 
injuries, namely falling from a gun mount in Vietnam and 
falling between railcars while stationed in Germany.  
Moreover, the Joint Motion indicated that in rendering a 
medical nexus opinion the April 2006 VA examiner failed to 
consider a lay or "buddy" statement and statement from the 
veteran's sister concerning the veteran's injuries and back 
symptoms subsequent to service.  See the Joint Motion for 
remand, at 3.

An additional medical opinion is needed.  Accordingly, this 
case is REMANDED to the Veterans Benefits Administration 
(VBA) for the following actions:

1.  VBA should arrange for the 
veteran's claims folder to be 
reviewed by a physician with 
appropriate expertise.  A copy of 
this REMAND and a copy of the Joint 
Motion should be provided to the 
reviewing physician.  The reviewer 
should review the veteran's VA 
claims folder, to include the lay 
statements submitted by the 
veteran's fellow serviceperson and 
by his sister, and render an 
opinion as to whether it is as 
likely as not that the veteran's 
current lumbar spine disability (1) 
is related to the veteran's having 
fallen off of a gun mount in 
Vietnam; (2) is related to the 
veteran's haven fallen between two 
railcars while stationed in 
Germany; or (3) is otherwise 
related to the veteran's military 
service.  A report should be 
prepared and associated with the 
veteran's VA claims folder.  

2.  After undertaking any 
additional development deemed by it 
to be appropriate, VBA should then 
readjudicate the veteran's claim of 
entitlement to service connection 
for a lumbar spine disability.  If 
the benefit sought on appeal 
remains denied, in whole or in 
part, VBA should provide the 
veteran with a supplement statement 
of the case (SSOC) and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



